Title: To James Madison from Samuel Johnston, 22 May 1789
From: Johnston, Samuel
To: Madison, James


Dear SirEdenton 22d. May 1789
The inclosed Address was voted unanimously and contains, I believe, the genuine Sentiments of much the greatest part of the Inhabitants of this Country; The State of North Carolina having no Agent or any person in a publick Character at this time in New York, I take the liberty to request the favor of you to deliver it, my Motive for troubling you on this occasion rather than any one else, arises from my knowledge of the benevolence of your disposition and the readiness you have on all occasions discovered to promote the Union & happiness of all the States.
I am very happy to find that the New Government is in so fair a way of being firmly established, notwithstanding the unwearied diligence of some factions and some weak and uninformed men in opposing it, the conciliating and accomodating Spirit which is observable from the Debates which have appeared in print is a happy presage of what the Publick may hope from the Wisdom of the present Congress. I beg you will pardon this Liberty and believe me, with every Sentiment of the most freindly regard and highest Esteem Dear sir Your most Obedient Servant
Sam Johnston
P. S. The reason why this address was not forwarded sooner arose from my indisposition.
